Citation Nr: 1014234	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as a prostate disorder.   

3.  Entitlement to service connection for hepatitis C.   
 
4.  Entitlement to service connection or anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that, 
in pertinent part, denied service connection for a 
genitourinary disorder, claimed as a prostate disorder; a 
psychiatric disorder; hepatitis C; and for anemia.  In 
January 2008, the Veteran testified at a Travel Board hearing 
at the RO.  

In May 2008, the Board, in pertinent part, remanded for 
further development the issues of entitlement to service 
connection for a genitourinary disorder, claimed as a 
prostate disorder; a psychiatric disorder; hepatitis C; and 
anemia.  

The issues of entitlement to service connection for a 
genitourinary disorder, claimed as a prostate disorder; 
hepatitis C, and for anemia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disorder was not present during 
service or for more than a year thereafter, and was not 
caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2004, 
correspondence in May 2004, correspondence in September 2004, 
a rating decision in March 2005, correspondence in May 2005, 
a statement of the case in August 2005, and correspondence in 
May 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  The Board observes the examiner pursuant to an 
October 2008 VA psychiatric examination report indicated that 
the Veteran's current diagnosis was schizophrenia, but that 
he could not confirm whether the Veteran's psychiatric 
disorder was etiologically related to his period of service 
without resorting to mere speculation.  The Board observes 
that the examiner fully considered the Veteran's claims file, 
including his service treatment records, and provided a 
detailed rationale for his opinion.  See Jones v. Shinseki, 
No 07-3060 (U.S. Vet. App. Mar. 25, 2010).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A.§ 1110; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as a psychosis, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has a psychiatric disorder that 
is related to his period of service.  The Veteran alleges 
that he received disciplinary actions (Article 15s) during 
service for behavior that was indicative of a psychiatric 
disorder.  He also reports that he was treated for 
schizophrenia at the 43rd Surgical Hospital and at the 121st 
Evac Hospital.  The Board notes that the Veteran's service 
personnel records do not specifically indicate that he 
received Article 15s during his period of service.  A July 
2008 response from the National Personnel Records Center 
(NPRC) indicated that their index file failed to show a 
listing for outpatient treatment for the Veteran at the 43rd 
Surgical Hospital or at the 121st Evac Hospital in 1968 or 
1969.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of any psychiatric 
problems.  Evaluations of the Veteran during that time make 
no reference to any such problems.  

The first post-service evidence of record of any possible 
psychiatric disorder is in January 1971, more than a year and 
a half after the Veteran's separation from service.  A 
January 1971 VA treatment report noted that the Veteran was 
admitted to that VA facility voluntary.  He indicated that 
his chief complaint was that he was extremely nervous.  The 
Veteran reported that he had a severe temper, especially when 
he would drink alcohol.  He also stated that he lived in a 
fantasy world.  The diagnosis was acute situational stress 
reaction.  A February 1971 VA treatment entry related a 
diagnosis of acute situational stress reaction.  The Veteran 
was not diagnosed with a chronic disability at this time.  

A June 1974 VA treatment entry noted that the Veteran stated 
that he wanted psychiatric help, but that he could not afford 
a psychiatrist.  A diagnosis was not provided at that time.  
A March 1976 treatment entry indicated that the Veteran 
complained of nervousness.  The diagnoses were depressive, 
nervous.  A December 1978 entry noted that the Veteran 
reported that he had been erratic and had been throwing 
tantrums.  He stated that he was extremely nervous and that 
he could not sleep.  The Veteran indicated that he was 
depressed over breaking up with his girlfriend.  The 
assessment indicated that the Veteran was depressed over 
breaking up with his girlfriend and that he would be referred 
to a psychiatrist.  

An October 1980 VA treatment report related a diagnosis of 
anxiety reaction with depressive features.  A November 1982 
VA hospital summary indicated diagnoses including chronic 
alcohol abuse.  A February 1998 VA hospital discharge summary 
related diagnoses of substance induced mood disorder, alcohol 
dependence, amphetamine abuse, and borderline personality 
disorder.  An August 1998 hospital report related discharge 
diagnoses including cirrhosis, alcohol abuse, and depression.  

A March 1998 VA treatment entry noted that the Veteran had 
seen psychiatrists with brief psychiatric hospitalizations 
since 1971.  The impression was alcohol dependence; 
amphetamine abuse; substance induced mood disorder; 
depressed, resolving; and borderline personality disorder.  

A September 2000 VA psychiatry/mental health report indicated 
that the Veteran reported that he had been suffering from 
psychiatric problems since 1969 and that he had been on 
multiple regimes since then.  As to past psychiatric history, 
it was noted that the Veteran had been diagnosed with 
schizoaffective disorder, depression, a borderline 
personality disorder, and polysubstance abuse.  It was 
reported that the Veteran had been suffering from a mood 
disorder since 1969.  The diagnoses were psychoaffective 
disorder, depression, polysubstance abuse, and a borderline 
personality disorder.  

Another September 2000 VA hospital history and 
physical/admission assessment report noted that the Veteran 
reported that he had been suffering from psychiatric problems 
since 1969 when he was first hospitalized and that he had 
been on multiple psychotropic medications since that time.  
As to a past psychiatric history, it was noted that the 
Veteran was hospitalized three years ago at a VA facility for 
depression and substance abuse, which reportedly first began 
in 1969.  It was noted that the Veteran attempted suicide in 
1969 with drugs (unknown), and required hospitalization.  The 
diagnoses were schizoaffective disorder, depression, 
substance abuse, and history of a borderline personality 
disorder.  

A September 2000 VA hospital discharge summary indicated that 
the Veteran reported that he was first hospitalized in 1969 
for anger, crying spells and depression with decreased sleep, 
appetite and concentration.  He stated that he was started on 
some type of medication which he did not recall.  He remarked 
that he had been on various medications since that time.  The 
Veteran indicated that his next episode of depressive 
symptoms occurred in 1979 after a relationship that did not 
work out.  He stated that he went through a substance abuse 
rehabilitation program in February 1998.  The discharge 
diagnoses included history of alcohol abuse and dependence 
for thirty-five years; history of poly substance abuse; and 
history of a major depressive disorder.  

A November 2001 VA treatment entry noted that the Veteran had 
a longstanding history of a schizoaffective disorder dating 
back to the 1970s.  It was reported that the Veteran had been 
treated for a schizoaffective disorder at that facility since 
1995.  The assessment was schizoaffective disorder.  A 
September 2004 entry related diagnoses of schizophrenia by 
history, with residual negative symptoms.  

An October 2008 VA psychiatric examination report noted that 
the Veteran's claims file was reviewed.  It was noted that 
the Veteran served on active duty in the Army from October 
1967 to 1969 and that he did achieve a rank of E-4.  The 
examiner reported that "medical records" were reviewed from 
the Veteran's active duty and showed that he was "busted" 
to an E-3 for damage to an ambulance.  The examiner reported 
that the Veteran's separation examination in April 1969 
evaluated his psychiatric condition as normal and noted that 
the Veteran did not report any subjective complaints.  The 
examiner stated that the Veteran's service treatment records 
were negative for treatment of a psychiatric disorder and 
that his treatment records were also negative for treatment 
of a psychiatric disorder within one year of his discharge.  
It was noted that the Veteran was not a good historian.  The 
examiner discussed the Veteran's medical history, subsequent 
to service, in significant detail.  

The diagnosis was schizophrenia.  The examiner indicated that 
the Veteran was described in the medical records as a poor or 
limited historian and that he demonstrated that problem at 
the examination.  The examiner stated that the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
reported that the majority of individuals with schizophrenia 
did not marry and that the Veteran was married for fourteen 
years.  The examiner stated that DSM-IV indicated that there 
might be a prodomal phase to active schizophrenia.  It was 
noted that DSM-IV did not indicate how frequently prodomal 
symptoms occurred in the population of individuals later 
diagnosed with schizophrenia.  The examiner remarked that the 
records reviewed did not clearly document the existence of 
prodomal symptoms.  The examiner stated that, for example, 
the service treatment records were negative and treatment 
records were also negative within one year of the Veteran's 
discharge from active duty.  The examiner commented that, 
therefore, he "could not confirm the existence of a prodomal 
phase to the Veteran's active schizophrenia without resorting 
to mere speculation."  The examiner indicated that "the 
current diagnosis [was] schizophrenia, but whether the 
psychiatric disorder [was] etiologically related to the 
Veteran's period of service, [he] could not confirm without 
relating to mere speculation due to the information cited 
above."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a September 2000 VA psychiatry/mental 
health report noted that the Veteran reported that he had 
been suffering from psychiatric problems since 1969 and that 
he had been on multiple regimes since then.  It was also 
reported that the Veteran had been suffering from a mood 
disorder since 1969.  The diagnoses were psychoaffective 
disorder, depression, polysubstance abuse, and a borderline 
personality disorder.  Additionally, a September 2000 
hospital history and physical/admission report noted that the 
Veteran reported that he had been suffering from psychiatric 
problems since 1969 when he was first hospitalized.  It was 
also noted, at that time, that the Veteran was hospitalized 
at a VA facility three years ago for depression and substance 
abuse, which first began in 1969.  The diagnoses were 
schizoaffective disorder, depression, substance abuse, and 
history of a borderline personality disorder.  

Further, a September 2000 VA hospital discharge summary 
indicated that the Veteran reported that he was first 
hospitalized in 1969 for anger, crying spells and depression 
with decreased sleep, appetite, and concentration.  The 
discharge diagnoses included history of alcohol abuse and 
dependence for thirty-five years; history of polysubstance 
abuse; and history of a major depressive disorder.  A 
November 2001 VA treatment entry noted that the Veteran 
reported that he had a longstanding history of a 
schizoaffective disorder dating back to the 1970s.  

The Board observes that the Veteran's numerous statements 
above that he was first diagnosed with a psychiatric 
disorder, or hospitalized for a psychiatric disorder, in 
1969, or, for that matter, 1970, were nothing more than a 
recitation of his belief or his claimed history.  The 
examiners pursuant to the VA reports above solely reported 
the Veteran's history in regard to those statements.  The 
Board also notes, and finds it quite pertinent, that there is 
no record of the Veteran being hospitalized in 1969 or 1970 
for psychiatric problems.  As such, any repetition of these 
statements by a doctor reciting a reported medical history, 
are not probative in linking any present psychiatric disorder 
with the Veteran's period of service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional).  

The Board observes that an October 2008 VA psychiatric 
examination report noted that the Veteran's claims file was 
reviewed.  The examiner discussed the Veteran's medical 
history, including his service treatment records, in 
significant detail.  The diagnosis was schizophrenia.  The 
examiner stated that DSM-IV indicated that there might be a 
prodomal phase to active schizophrenia.  The examiner noted 
that DSM-IV did not indicate how frequently prodomal symptoms 
occurred in the population of individuals later diagnosed 
with schizophrenia.  The examiner remarked that the records 
reviewed did not clearly document the existence of prodomal 
symptoms in this Veteran.  The examiner stated that, for 
example, the Veteran's service treatment records were 
negative and treatment records were also negative within one 
year of his discharge from active duty.  The examiner 
commented that, therefore, he "could not confirm the 
existence of a prodomal phase to the Veteran's active 
schizophrenia without resorting to mere speculation."  The 
examiner indicated that "the current diagnosis [was] 
schizophrenia, but whether the psychiatric disorder [was] 
etiologically related to the Veteran's period of service, 
[he] could not confirm without relating to mere speculation 
due to the information cited above."  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current psychiatric disorder 
is related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's current psychiatric 
disorder began more than a year after his period of service, 
without any relationship to any incident of service.  

Noteworthy is the fact that there is no medical opinion of 
record indicating that the Veteran's psychiatric disorder is 
related to his period of service.  The examiner pursuant to 
the October 2008 VA psychiatric examination report indicated 
that he could not confirm the existence of a prodomal phase 
to the Veteran's active schizophrenia without resorting to 
mere speculation and that he also could not confirm whether 
the Veteran's schizophrenia was related to his period of 
service without resorting to mere speculation.  

The Veteran has alleged that his psychiatric disorder had its 
onset during his period of service.  As a layperson, however, 
the Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

All medical evidence of file supports a finding that the 
Veteran did not develop a chronic psychiatric problem until 
many years after service.  While he is currently diagnosed 
with a chronic psychiatric problem, the weight of the 
competent evidence demonstrates that the Veteran's 
psychiatric disorder began many years after his period of 
service and that it was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a psychiatric 
disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a genitourinary disorder, claimed as a 
prostate disorder; hepatitis C; and for anemia.  The Board 
finds that there is a further VA duty to assist the veteran 
in developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

This case was previously remanded by the Board in May 2008, 
partly to schedule the Veteran for VA examination to 
determine the nature of any claimed genitourinary disorder, 
claimed as a prostate disorder, with the goal of providing 
opinions as to the relationship between any such disorder 
found and the Veteran's period of service.  The Board 
requested that, following a review of the Veteran's claims 
file, the examiner should express an opinion as to whether it 
was as likely as not (50 percent or greater probability) that 
any diagnosed genitourinary disorder, including prostate 
disorders, were etiologically related to the Veteran's period 
of service.  The Board pointed out that the examiner should 
particularly discuss the Veteran's inservice genitourinary 
problems.  

In the May 2008 remand, the Board further indicated that the 
Veteran should be scheduled for a VA examination to determine 
if he suffered from chronic hepatitis C and anemia and for 
opinions as to whether such disorders were related to his 
military service.  The Board requested that following a 
review of the Veteran's claims file, the examiner should 
express an opinion as to whether it was as likely as not (50 
percent or greater probability) that any diagnosed hepatitis 
C and anemia were related to the Veteran's period of service, 
to include his service as a medical specialist.  The examiner 
was also requested to indicate whether the Veteran's anemia, 
if so diagnosed, was caused or aggravated by his hepatitis C.  

Pursuant to the remand requests, the Veteran was afforded a 
VA general medical examination in October 2008.  The examiner 
noted that the Veteran's service treatment records and claims 
file were not available at that time.  The diagnoses were 
normochromic/normocytic anemia, idiopathic post treatment 
with Procrit; multiple venereal diseases, recurrent with 
incontinence, for which he wears no pads, in the absence of 
erectile dysfunction; hepatitis C; and cirrhosis of the 
liver.  The examiner indicated that an opinion as to the 
possibility that the current genitourinary disorders, and 
prostate disorder, were etiologically related to the 
Veteran's period of service, was deferred for review of his 
service treatment records.  The examiner also indicated that 
he was unable to determine whether the Veteran's chronic 
hepatitis C and anemia were related to his military service 
without the available service treatment records.  

In a February 2009 addendum to the October 2008 VA general 
medical examination report, the examiner commented that five 
extensive charts had been reviewed on two separate occasions 
over the period of approximately one hour.  The examiner 
stated that in review of all of those records, he was unable 
to find any evidence of a service treatment records including 
the time in which the Veteran had served allegedly in Vietnam 
with illicit use of drugs, sexual activity, and alcohol 
abuse.  The examiner remarked that, once again, in view of 
the lack of service treatment records between the time of 
October 1967 and May 1969, he was unable without resorting to 
mere speculation to attempt to relate the Veteran's current 
venereal disease, hepatitis C, anemia, and cirrhosis of the 
liver to his prior military service.  

The Board observes that the VA examiner clearly did not 
review the Veteran's claims file, as his service treatment 
records are included in the claims file.  Additionally, as 
noted in the May 2008 remand, those records show that the 
Veteran was treated for genitourinary problems.  For example, 
a January 1968 treatment entry noted that the veteran 
complained of dysuria, back pains, and abdominal pains.  An 
additional January 1968 entry related a diagnosis of chronic 
cystitis.  A February 1968 consultation report related an 
impression of symptoms secondary to prostatic congestion.  

The Board further observes that the examiner diagnosed 
multiple venereal diseases, but did not indicate if the 
Veteran had any current genitourinary or prostate disorders.  
The Board notes that post-service VA treatment records show 
treatment for disorders including variously diagnosed 
genitourinary disorders.  For example, a March 1998 
consultation report related a provisional diagnosis of rule 
out benign prostate hypertrophy.  A September 2000 treatment 
entry noted an assessment that included urethral strictures, 
status post cystoscopy.  Therefore, it is unclear what 
medical records (5 charts) the VA examiner actually reviewed.  

The Board also notes that, as to the Veteran's claims for 
service connection for hepatitis C and anemia, his DD-214 
indicates that his occupational specialty was listed as a 
medical specialist.  The Veteran specifically contends that 
he incurred hepatitis C during his period of service due to 
exposure to blood as a medical specialist.  His service 
treatment records do not show treatment for hepatitis C or 
for anemia.  The Board notes, however, that post-service VA 
treatment records indicate that the Veteran was treated for 
anemia and hepatitis C on numerous occasions.  Such records 
also refer to intravenous drug use, alcohol abuse, and 
substance abuse.  The Board observes that the VA examiner did 
not even mention that the Veteran was a medical specialist 
during his period of service.  

The Board notes that the May 2008 remand specifically 
requested that the examiner review the Veteran's claims file 
in providing his opinions.  As noted above, there is no 
indication that the examiner reviewed the Veteran's claims 
file.  In fact, the examiner specifically stated that he did 
not review the Veteran's service treatment records.  The 
Board observes that opinions as to the likelihood that the 
Veteran's claimed disorders are related to service must be 
based on examination and accurate review of records - which 
appear in this case to contain inservice treatment for 
genitourinary problems as well as evidence that the Veteran 
served as medical specialist during service.  It does not 
appear that the examiner pursuant to the October 2008 VA 
general medical examination report, and the February 2009 
addendum, considered all of the evidence of record when 
rendering his opinions.  Thus, unfortunately, the case must 
again be remanded to obtain additional opinions in this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for genitourinary problems, hepatitis C, 
and for anemia since July 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since July 2008 should be 
obtained.  

2.  Schedule the Veteran for a VA 
examination, by an examiner other than the 
examiner who examined the Veteran in 
October 2008, to determine the nature of 
any claimed genitourinary disorder, 
claimed as a prostate disorder, with the 
goal of providing opinions as to the 
relationship between any such disabilities 
found and the Veteran's period of service.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current genitourinary 
disorders, to include all prostate 
disorders.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater possibility) 
that any current genitourinary disorders, 
including prostate disorders, are 
etiologically related to the Veteran's 
period of service.  The examiner should 
particularly discuss the Veteran's 
inservice genitourinary problems.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Schedule the Veteran for a VA 
examination, by an examiner other than the 
examiner who examined the Veteran in 
October 2008, to determine whether he 
suffers from chronic hepatitis C and 
anemia and for opinions as to whether such 
disorders are related to his military 
service.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be sure to illicit from 
the Veteran and from review of the file, 
an accounting of all risk factors the 
Veteran may have had for contracting 
hepatitis C.  All tests deemed necessary 
should be conducted.  Based on a review of 
historical records, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether the Veteran currently 
suffers from chronic hepatitis C and 
anemia, and if so, whether it is at least 
as likely as not that the Veteran's 
hepatitis C and anemia are related to 
service, to include his service as a 
medical specialist.  The examiner should 
also indicate whether the Veteran's 
anemia, if so diagnosed, was caused or 
aggravated by his hepatitis C.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a genitourinary disorder, 
claimed as a prostate disorder, hepatitis 
C, and for anemia.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


